ON PETITION FOR REHEARING.
SULLIVAN, C. J.
— A petition for rehearing has been filed in this ease and after a very careful examination of it the court has concluded to remand the ease to the trial court with the following additional instructions:
(1) Amend the judgment or decree so as to require the plaintiff and defendants to put in a proper measuring device for the purpose of measuring the water allotted to them at the point of diversion, as provided in the original decree;
(2) Amend finding of facts to the effect that the plaintiff’s irrigation works were of sufficient capacity on August 23,1909, to carry six cubic feet of water per second of time; and
(3) Amend the decree by awarding to plaintiff a water right of six cubic feet of water per second of time from Lewellyn creek, from August 23, 1909,
*48These amendments are not to interfere with the prior rights of defendants as established by said decree as modified by the opinion in this case.
Because of the foregoing modifications of the opinion of this court, the petition for a rehearing is denied.
Budge and Morgan, JJ., concur.